In re Geerken, Barnard; Geerken, John; Geerken, Rubykay; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson 24th Judicial District Court Div. “K” No. 536-512; to the Court of Appeal, Fifth Circuit, No. 99-C-641.
Granted in part. The order of the trial court granting defendant use and occupancy of the former matrimonial domicile is vacated and set aside. The matrimonial domicile is classified as neither community nor separate property of either spouse. La.R.S. 9:347. In all other respects, the application is denied.
CALOGERO, C.J. not on panel.
KIMBALL, J. would deny the writ.